                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


                                                                    )     Chapter 11
     In re:                                                         )
                                                                    )     Case No. 18-50757
                                                          1
     FIRSTENERGY SOLUTIONS CORP., et al.,                           )     (Jointly Administered)
                                                                    )
                                      Debtors.                      )
                                                                    )     Hon. Judge Alan M. Koschik
                                                                    )

                 DECLARATION OF JAMES DALOIA OF PRIME CLERK LLC
              REGARDING THE SOLICITATION OF VOTES AND TABULATION OF
                 BALLOTS CAST ON THE SIXTH AMENDED JOINT PLAN OF
               REORGANIZATION OF FIRSTENERGY SOLUTIONS CORP., ET AL.,
                  PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

 I, James Daloia, declare, under the penalty of perjury:

              1.   I am a Director of Solicitation and Public Securities at Prime Clerk LLC (“Prime

 Clerk”), located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New

 York 10165. I am over the age of eighteen years and not a party to the above-captioned action.

 Unless otherwise noted, I have personal knowledge of the facts set forth herein.

              2.   I submit this Declaration with respect to the solicitation of votes and the

 tabulation of ballots cast on the Sixth Amended Joint Plan of Reorganization of FirstEnergy

 Solutions Corp., et al, Pursuant to Chapter 11 of the Bankruptcy Code, dated July 23, 2019

 [Docket No. 2934] (as may be amended, supplemented, or modified from time to time, the




 1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: FE Aircraft Leasing Corp. (9245), case no. 18-50759; FirstEnergy Generation, LLC (0561), case no.
 18-50762; FirstEnergy Generation Mansfield Unit 1 Corp. (5914), case no. 18-50763; FirstEnergy Nuclear
 Generation, LLC (6394), case no. 18-50760; FirstEnergy Nuclear Operating Company (1483), case no. 18-50761;
 FirstEnergy Solutions Corp. (0186); and Norton Energy Storage L.L.C. (6928), case no. 18-50764. The Debtors’
 address is: 341 White Pond Dr., Akron, OH 44320.




18-50757-amk         Doc 3030         FILED 08/13/19          ENTERED 08/13/19 17:53:11                  Page 1 of 5
 Plan”).2 Except as otherwise noted, all facts set forth herein are based on my personal

 knowledge, knowledge that I acquired from individuals under my supervision, and my review of

 relevant documents. I am authorized to submit this Declaration on behalf of Prime Clerk. If I

 were called to testify, I could and would testify competently as to the facts set forth herein.

         3.      This Court authorized Prime Clerk’s retention as (a) the claims and noticing agent

 to the above-captioned debtors and debtors in possession (collectively, the “Debtors”) pursuant

 to the Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims, Noticing

 and Solicitation Agent Nunc Pro Tunc to the Petition Date, dated April 3, 2018 [Docket No. 152]

 (the “Retention Order”). The Retention Order authorizes Prime Clerk to assist the Debtors with,

 among other things, the service of solicitation materials and tabulation of votes cast to accept or

 reject the Plan. Prime Clerk and its employees have considerable experience in soliciting and

 tabulating votes to accept or reject Chapter 11 plans.

          Service and Transmittal of Solicitation Packages and the Tabulation Process

         4.      Pursuant to the Order (I) Approving Disclosure Statement, (II)

 Establishing Procedures for Solicitation and Tabulation of Votes to Accept or Reject the

 Debtors; Joint Chapter 11 Plan, (III) Approving the Form of Ballots, (IV) Scheduling a

 Hearing on Confirmation of the Plan, (V) Approving Procedures for Notice of the

 Confirmation Hearing and for filing Objections to Confirmation of the Plan, and (VI)

 Granting Related Relief dated May 29, 2019 [Docket No. 2714] (collectively, the

 “Disclosure Statement Order”), the Court established procedures to solicit votes from and

 tabulate ballots submitted by holders entitled to vote on the Plan (the “Solicitation

 Procedures”). Prime Clerk adhered to the Solicitation Procedures outlined in the



 2
   All capitalized terms used by not otherwise defined herein have the meanings ascribed to them in the Plan or
 Disclosure Statement Order.

                                                       2

18-50757-amk        Doc 3030       FILED 08/13/19          ENTERED 08/13/19 17:53:11              Page 2 of 5
 Disclosure Statement Order and the ballots, which were distributed to parties entitled to vote on

 the Plan. I supervised the solicitation and tabulation performed by Prime Clerk’s employees.

        5.      The Solicitation Procedures established May 20, 2019 as the record date (the

 “Voting Record Date”) for determining which creditors were entitled to vote on the Plan.

 Pursuant to the Plan and the Solicitation Procedures, only holders as of the Voting Record Date

 in the following classes were entitled to vote to accept or reject the Plan (the “Voting Classes”):

              Plan Class                         Class Description
                  A3             Unsecured PCN/FES Notes Claims Against FES
                  A4                 Mansfield Certificate Claims Against FES
                  A5                      FENOC-FES Unsecured Claims
                  A6                    FES Single-Box Unsecured Claims
                  A7                Mansfield Indemnity Claims Against FES
                  A8           Convenience Claims against FirstEnergy Solutions
                  B4                    Secured FG PCN Reinstated Claims
                  B5              Unsecured PCN/FES Notes Claims Against FG
                  B6                 Mansfield Certificate Claims Against FG
                  B7                     FG Single-Box Unsecured Claims
                  B8                 Mansfield Indemnity Claims against FG
                  B9          Convenience Claims against FirstEnergy Generation
                  C3                         Secured NG PCN Claims
                  C4              Unsecured PCN/FES Notes Claims Against NG
                  C5                 Mansfield Certificate Claims Against NG
                  C6                     NG Single-Box Unsecured Claims
                  C7                NG-FENOC Unsecured Claims against NG
                  C8                     Convenience Claims against NG
                  D3             FENOC-FES Unsecured Claims against FENOC
                  D4                  FENOC Single-Box Unsecured Claims
                  D5              NG-FENOC Unsecured Claims against FENOC


                                                  3

18-50757-amk      Doc 3030      FILED 08/13/19        ENTERED 08/13/19 17:53:11           Page 3 of 5
              Plan Class                          Class Description
                   D6                  Convenience Claims against FENOC
                   E3              Mansfield Certificate Claims Against FGMUC
                   E4                  FGMUC Single-Box Unsecured Claims
                   E5              Mansfield Indemnity Claims against FGMUC
                   E6                  Convenience Claims against FGMUC
                   F3              General Unsecured Claims Against FE Aircraft
                   G3                General Unsecured Claims Against Norton

 No other classes were entitled to vote on the Plan.

        6.      In accordance with the Solicitation Procedures, Prime Clerk worked closely with

 the Debtors’ advisors to identify the holders entitled to vote in the Voting Classes as of the

 Voting Record Date, and to coordinate the distribution of solicitation materials to these holders.

 In addition, Prime Clerk coordinated the distribution of solicitation materials to holders in the

 applicable Voting Classes in accordance with procedures commonly used to serve solicitation

 materials on holders of public securities. A detailed description of Prime Clerk’s distribution of

 solicitation materials is set forth in Prime Clerk’s Affidavit of Service of Solicitation Materials,

 which was filed with this Court on June 18, 2019 [Docket No. 2786].

        7.      In accordance with the Solicitation Procedures, Prime Clerk received,

 reviewed, determined the validity of, and tabulated the ballots submitted to vote on the

 Plan. Each ballot submitted to Prime Clerk was date-stamped, scanned, assigned a ballot

 number, entered into Prime Clerk’s voting database and processed in accordance with the

 Solicitation Procedures. To be included in the tabulation results as valid, a ballot must

 have been (a) properly completed pursuant to the Solicitation Procedures, (b) executed by

 the relevant holder entitled to vote on the Plan (or such holder’s authorized

 representative), (c) returned to Prime Clerk via an approved method of delivery set forth


                                                   4

18-50757-amk       Doc 3030      FILED 08/13/19        ENTERED 08/13/19 17:53:11            Page 4 of 5
18-50757-amk   Doc 3030   FILED 08/13/19   ENTERED 08/13/19 17:53:11   Page 5 of 5
